DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 are objected to because of the following informalities:  
Claim 1, line 2, “A” should be –a--.  
Claim 1, line 2, “a vehicle” should be –the vehicle--.
Claim 1, line 5, “a vehicle” should be –the vehicle--.
Claim 2, line 2, “an air dam for a vehicle” should be –the air dam for the vehicle--.
Claim 7, line 2, “A” should be –a--.
Claim 7, line 4, --module-- should be added after “jet”.
Claim 7, line 9, “a vehicle” should be –the vehicle--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is not clearly understood because “the underbody” because it lacks a clear antecedent basis.
Claim 12 is not clearly understood because “the angles of the nozzle directing orifice” lacks a clear antecedent basis.  The nozzle directing orifice is claimed in claim 8.  
Claim 13 is not clearly understood because it appears to contradict the limitation of claim 12 from which it depends.  The claim has been examined as if it depends from claim 11.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/130425.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425.
WO 2014/130425 does not disclose the claimed dimension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the downward facing surface of WO 2014/130425 between about 50-70 mm from the ground to reduce airflow under the vehicle to reduce drag and improve fuel economy.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425 in view of Refai-Ahmed et al. (US 2016/0061194).
WO 2014/130425 discloses the clip attachment has tabs for positioning the clip.  In reference to claim 10, the tabs have facing portions for being attached to the rear side of the body panel (204-4).  The facing portion is located on the surface opposite to the surface facing towards element (502-1), as shown in Figure 5B.   However, WO 2014/130425 does not explicitly disclose the apertures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use screws with the tabs of WO 2014/130425, as taught by Refai-Ahmed et al., to be received in holes in the rear side of the body panel to securely connect the air jet module to the body panel that allows easy removal if a part is damaged and needs to be replaced.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425.
WO 2014/130425 does not disclose the angle of the nozzle directing orifices varies along the edge to create the most effective air dam.
It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the angle of the nozzle directing orifices of WO 2014/130425 along the edge to provide the most effective air dam for a particular vehicle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425.
WO 2014/130425 does not disclose the attachment clips are configured such that the angle of attack of the nozzle directing orifices are directed for providing the same angle of attack of air flow along substantially the entire edge of the panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the attachment clips such that the angle of attack of the nozzle directing orifices of WO 2014/130425 are directed for providing the same 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP

Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 22, 2021